Citation Nr: 1208700	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2009, the Veteran filed a claim for superficial perivascular dermatitis, as secondary to his service-connected pseudofolliculitis barbae.  In an October 2010 rating decision, the RO denied the claim, and there is no indication in the claims file that the Veteran filed a notice of disagreement with this decision.  Therefore, this issue is not before the Board.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae is productive of small, erythematous papules covering approximately 20 percent of the exposed area; it has not been productive of visible or palpable tissue loss and either gross distortion or asymmetry of two facial features or paired sets of features, has not been productive of four or five characteristics of disfigurement, and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7318, 7800, 7806 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in an April 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the April 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Veteran has also submitted photographs relating to his disability, and the transcript of a May 2009 Decision Review Officer (DRO) hearing, during which the Veteran provided testimony relating to his disability, is of record.  Also, the Veteran was provided VA examinations in March 2007, September 2008, and July 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).   

The Board acknowledges the Veteran's representative's assertions in a February 2010 Appellant's Brief that the June 2009 VA examination was inadequate because the examiner's diagnosis at the time was pseudofolliculitis barbae, currently inactive.  In support of this assertion, the Veteran's representative cited Ardison v. Brown, 6 Vet. App. 405 (1994), in which the United States Court of Appeals for Veterans Claims (Court) determined that the Board did not fulfill its duty to assist where its decision was based on a VA examination performed during an inactive stage of a veteran's tinea pedis, and where the record reflected that the veteran's tinea pedis consisted of fluctuating periods of active and inactive stages.  Ardison, 6 Vet. App. at 407-408.  Thus, the Veteran's representative argues that VA did not fulfill its duty to assist the Veteran in this case, and that remand for a new examination is warranted.

However, the facts of this case are distinguishable from those of Ardison.  In this case, the record reflects no medical assessment or other indication that the Veteran's pseudofolliculitis barbae has been characterized by fluctuating periods of active and inactive stages.  Rather, the record reflects that, during the appeals period, the Veteran has used topical medication and controlled his shaving schedule specifically to suppress and limit the symptoms of his pseudofolliculitis barbae, and that the "inactive" nature of his pseudofolliculitis barbae was the result of such treatment and management of the condition.  In this regard, since the Veteran filed his claim for increase in April 2007, he has been provided three VA compensation and pension examinations, and there have been numerous records of treatment during the appeals period, including for multiple skin problems.  However, despite the examinations and treatment, as is explained in detail below, there has been no indication whatsoever that the criteria for a rating in excess of 30 percent for pseudofolliculitis barbae have been met at any time.  Thus, the Board finds that the March 2007, September 2008, and July 2009 VA examinations provide adequate evidence to decide the appeal, and that remand for a fourth VA examination is not warranted.

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7800, and is thus rated by analogy under the criteria for DC 7800 for disfigurement of the head, face, or neck.  See 38 C.F.R. §§ 4.20, 4.27, 4.118, DCs 7813, 7800 (2008).

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, the Veteran's claim for increase was received in April 2007, and the Veteran has not requested review under the amended criteria, the regulations as amended are not applicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to DC 7800 provides that tissue loss of the auricle is to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118 (2008).

The Board also notes the criteria of DC 7806 for rating dermatitis or eczema.  Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in his February 2009 substantive appeal, and in statements made during his May 2009 DRO hearing, the Veteran asserts that his service-connected pseudofolliculitis barbae warrants a higher rating than 30 percent, as it has increased in severity.

The report of a March 2007 VA examination reflects that the Veteran reported having itchy bumps in the area of his beard, that he had used multiple creams for this problem, but believed that his skin had worsened over the years.  He also reported having hyperpigmented patches that had gotten larger on both cheeks, and having been diagnosed with seborrheic dermatitis of the face and scalp, hyperpigmentation of the skin, and a few patches of acne on his back.  He further reported currently using multiple medications on his face and sunscreen if he was ever in the sun.  On physical examination, on the each cheek, there was a hyperpigmented patch that measured 3 inches by 2 inches.  In the area of the beard, there were small, erythematous papules consistent with pseudofolliculitis barbae, which covered approximately 20 percent of the exposed area and approximately one and a half percent of the entire body.  Also, on the Veteran's forehead and temples, there was some erythema with a scale that was consistent with seborrheic dermatitis, which covered approximately ten percent of the exposed areas and approximately one percent of the entire body.  No scarring was noted.  The diagnoses were pseudofolliculitis barbae, seborrheic dermatitis, and post-inflammatory hyperpigmentation of the face.  

An August 2007 VA dermatology outpatient note reflects that the Veteran was seen for post-inflammatory hyperpigmentation, and that seborrhea of the face and scalp was currently controlled.  The Veteran was noted to have had a left frontal and back scalp with waxy, stuck-on, hyperpigmented papules compatible with seborrheic keratosis, and hyperpigmentation of the lateral cheeks.  The diagnoses were seborrheic dermatitis, controlled, seborrheic keratosis of the scalp, reassured, and post-inflammatory hyperpigmentation/excoriations of the lateral cheeks.  A December 2007 VA dermatology outpatient note reflects that the Veteran was in for follow up for seborrhea and post-inflammatory hyperpigmentation of the face.  He was noted to have had hyperpigmentation of the cheeks, left greater than right, and hyperpigmentation of the neck.  The diagnoses were seborrhea and post-inflammatory hyperpigmentation.

The report of a September 2008 VA examination reflects that the Veteran reported blackheads, itchiness, and using multiple medications for his face.  On examination, the Veteran had hyperpigmentation on the cheeks, left more than right, with the left cheek slightly lichenified.  The bearded area had no folliculitis, no comedones were seen, and the scalp had white scales consistent with seborrhea.  The examiner stated that the percent of the exposed area of the body affected was less than one percent, and percent of entire body affected was less than one percent.  There was noted to be no scarring or disfigurement.  The diagnoses were seborrheic dermatitis, post-inflammatory hyperpigmentation, for which the Veteran used medication and sunscreen, and pseudofolliculitis barbae, presently stable, with no lesions seen and no inflammation sign seen, and with the Veteran using medication.  

March 2009 VA dermatology clinic notes reflect that the Veteran complained of having had an itchy rash all over for eight to nine months.  Examination revealed a fine scale diffusely located on the back, extending down to the buttocks, extensor forearms with follicular papules, axilla clear, but inferior to axilla with linear pinkish macules without scale.  The assessment was history of seasonal allergies, rule out atopic dermatitis, mycosis fungoides, drug reaction, or other.  Following a March 2009 punch biopsy, the diagnosis was sparse superficial perivascular dermatitis, probably drug eruption.  An April 2009 addendum note reflects that it was discussed with the Veteran that his rash was unrelated to his pseudofolliculitis barbae.  

An April 2009 VA dermatology outpatient note reflects that the Veteran still complained of an itchy rash, and that on examination there were thin lichenoid ovoid scaly brown to erythematous papules in peri-axillary location, and greasy scale and erythema of the face.  There was noted to be a very sparse, superficial perivascular lymphohistiocytic infiltrate in the papillary dermis with slight epidermal hyperplasia overlying.  The assessment was pruritic lichenoid eruption concentrated in the peri-axillary location, not typical for drug eruption.

During his May 2009 DRO hearing, the Veteran testified that his pseudofolliculitis barbae had gotten worse, that doctors had told him to stay out of the sun as much as possible and to use a lot of sunscreen.  He also testified that his skin disorder had gotten all over other parts of his body, including his face, neck back, sides, and legs.  He also stated that he was on several medications, including skin cream and sunscreen.  

The Veteran also submitted photographs of his face and body, which appear to show dark patches of skin in the temple areas of both sides of his face, as well as a rash or marks in the torso area.

The Veteran was afforded a third VA examination in connection with his claim for increase in July 2009.  At the time of the examination, the Veteran reported that the rash he developed on his face during military service had spread to his scalp and body, back and arms, and that he had taken various mediations for this problem throughout the years.  He reported taking various medications for itching and having been prescribed medication for recurrent scaling rash on the face and in the scalp, as well as in the groin.  He also reported shaving twice a week to minimize the bumps on his face.  He further reported that, throughout the years, he had developed hyperpigmented areas on the cheeks, especially on the left side and on the forehead.  He stated that his dermatologists had treated this with sunscreen and avoidance of the sun, and it was noted that this had been diagnosed as post-inflammatory hyperpigmentation and was also treated with Tri-Luma applied to dark areas only at night for two months.  It was noted that the Veteran had been treated for seborrheic dermatitis involving the face and scalp throughout the years, and that he was also found to have acne on the back.  It was also noted that, in 2009, the Veteran developed a new skin disorder with scaly brown to reddish plaques in the axillary regions on both sides, and that a similar lesion in the right inguinal fold was biopsied and found to be intertrigo.  It was further noted that the cause of the eruption in the axillary regions was not known, that it was treated with Lidex ointment and gradually improved, but that it had left oval scaly brown patches below the axillae.  It was noted that the claims file records were reviewed.

On physical examination, there was a seborrheic keratosis on the left frontal scalp and some minor scaliness in the eyebrows.  There was hyperpigmentation of the face in the areas of sun exposure on the forehead and on both cheeks, and also in the areas of acne on the back and in the inguinal areas on both sides. There were no papules or scars from pseudofolliculitis barbae present.  The diagnoses were seborrheic dermatitis involving the face and scalp with no current residuals, post-inflammatory hyperpigmentation on the face, as likely as not due to sun exposure, pseudofolliculitis barbae, currently inactive, more acne on the back, and dermatitis axillary area as likely as not secondary to a medication, not identified.  The examiner stated that the Veteran's various skin conditions diagnosed were not related to his pseudofolliculitis barbae.  The examiner explained that, as mentioned, the hyperpigmentation on the face had been termed post-inflammatory hyperpigmentation by dermatologists, and its disruption was in the pattern of sun exposure, being on the forehead and the cheeks, and was not secondary to pseudofolliculitis barbae.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a disability rating in excess of 30 percent pseudofolliculitis barbae must be denied. 

At no time pertinent to the Veteran's April 2007 claim for increase has his pseudofolliculitis barbae approximated any of the criteria for a rating higher than 30 percent under DC 7800.  As reflected in the March 2007 VA examination report, the Veteran reported having itchy bumps in the area of his beard for which he used multiple creams, and, in the area of the beard, there were small, erythematous papules consistent with pseudofolliculitis barbae, which covered approximately 20 percent of the exposed area and approximately one and a half percent of the entire body.  Also, numerous other skin problems have been noted, including seborrheic dermatitis of the face and scalp, post-inflammatory hyperpigmentation of the skin, acne, and superficial perivascular dermatitis of the body.  However, the evidence does not reflect that the Veteran's pseudofolliculitis barbae has, during the appeals period, been productive of visible or palpable tissue loss, or gross distortion or asymmetry of two features or paired sets of any facial features.  Also, the Veteran's pseudofolliculitis barbae has not been shown during this time to be productive of four or five characteristics of disfigurement: there has been no scar from pseudofolliculitis barbae 5 or more inches (13 or more cm.) in length, at least one-quarter inch (0.6 cm.) wide at the widest part, adherent to underlying tissue, or elevated or depressed on palpation.  Also, the skin has never been noted to be indurated and inflexible, or with underlying soft tissue missing, in an area exceeding six square inches (39 sq. cm.).  Furthermore, while the Veteran's skin on the face had been noted to be hyper-pigmented in areas, such hyperpigmentation was specifically noted by the July 2009 VA examiner to be related to sun exposure, and not to be related to the Veteran's service-connected pseudofolliculitis barbae in any way.  Thus, a disability rating in excess of 30 percent under DC 7800 is not warranted.

The Board has also considered the criteria for DC 7806, but finds that a higher rating under this code is also not warranted.  The Veteran's pseudofolliculitis barbae has not been shown to cover more than 40 percent of the entire body or more than 40 percent of exposed areas affected; the most to which the Veteran's pseudofolliculitis barbae has been noted to cover is approximately 20 percent of the exposed area, noted during the March 2007 VA examination.  Also, there has been no indication of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required any time during the appeals period; rather, the Veteran has been noted to treat his pseudofolliculitis barbae with creams, ointments, and other such topical medication during this time period.  Thus, the criteria for a rating in excess of 30 percent under DC 7806 have not been approximated.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Also, the Board recognizes the assertions of the Veteran that his pseudofolliculitis barbae has gotten worse and spread over his body, and that the Veteran has been noted to have multiple skin problems in addition to his pseudofolliculitis barbae, including seborrheic dermatitis of the face and scalp, post-inflammatory hyperpigmentation of the skin, acne, and superficial perivascular dermatitis of the body.  With respect to the Veteran's dermatitis of the body, as noted in the introduction above, in June 2009 the Veteran filed a claim for service connection for superficial perivascular dermatitis as secondary to medication for his service-connected pseudofolliculitis barbae, the RO denied the claim in an October 2009 rating decision, and this issue is not properly before the Board.  Regarding the Veteran's other skin problems, such as seborrheic dermatitis, post-inflammatory hyperpigmentation, and acne, the record does not reflect that any of these conditions are symptoms or manifestations of the Veteran's pseudofolliculitis barbae.  The July 2009 VA examiner specifically opined that the Veteran's various skin conditions diagnosed were not related to his pseudofolliculitis barbae, and that the hyperpigmentation on the face was in the pattern of sun exposure, being on the forehead and the cheeks.  Furthermore, there is no competent and probative opinion evidence of record indicating that any such skin disorder is a symptom or manifestation of the Veteran's pseudofolliculitis barbae, and neither the Veteran nor his representative have identified any such evidence.  In this regard, the Board also notes that the Veteran has not filed a claim for service connection post-inflammatory hyperpigmentation, seborrheic dermatitis, or any other such skin disorder, other than superficial perivascular dermatitis of the body.

The Veteran is competent to report matters within his own personal knowledge, such as some observable symptoms of his pseudofolliculitis barbae.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran has described itchy bumps in the area of his beard, such symptomatology does not meet the criteria for a rating in excess of 30 percent under DC 7800, DC 7806, or any other diagnostic code.  Furthermore, the Board notes that where a disability may be diagnosed by its unique and readily identifiable features, the presence of disability is not necessarily a determination "medical in nature," and may be capable of lay observation.  See Barr, 21 Vet. App. 303.  The Board also acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the diagnoses of the Veteran's specific skin disorders, including seborrheic dermatitis, post-inflammatory hyperpigmentation, acne, and superficial perivascular dermatitis of the body, as well as the determination as to whether any such disorders are part of, or might be related to, the Veteran's pseudofolliculitis barbae, are determinations that are medical in nature; therefore, the Veteran is not competent to render probative opinions on such matters.

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned rating of 30 percent reflects that the disability is productive of impairment in earning capacity.  However, the record does not reflect, and the Veteran has not contended, that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  The manifestations of the Veteran's pseudofolliculitis barbae have been small, erythematous papules covering approximately 20 percent of the exposed area, and are adequately contemplated by the schedular criteria for a 30 percent rating under DC 7800, which contemplates skin disorders of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his pseudofolliculitis barbae.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.

Thus, the Board finds that the criteria for a rating in excess of 30 percent for pseudofolliculitis barbae have not been approximated at any time during the appeals period.  Accordingly, there is no basis for staged rating of the Veteran's pseudofolliculitis barbae, pursuant to Hart, and the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


